983 So. 2d 1275 (2008)
Travis STEWART, Individually and on Behalf of his Deceased Minor Child, Mya George
v.
STATE of Louisiana Through DEPARTMENT OF SOCIAL SERVICES.
No. 2008-C-0875.
Supreme Court of Louisiana.
June 20, 2008.
In re Louisiana State of; Social Services Dept. of;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of W. Baton Rouge, 18th Judicial District Court Div. C, No. 33607; to the Court of Appeal, First Circuit, No. 2006 CA 0607.
Denied.
VICTORY, J., would grant.
TRAYLOR, J., would grant.